Citation Nr: 0016309	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
anterior cruciate repair of the left knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 0 percent 
for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to March 
1986.  He also had additional military service from February 
to May 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
September 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denying the 
veteran's claim for increase for chondromalacia patellae of 
the left knee with synovitis.  An appeal followed, and the 
veteran was afforded a hearing before the RO's hearing 
officer in April 1996, the transcript of which was later 
accepted by RO personnel in lieu of a substantive appeal.  By 
rating action in July 1996, the RO assigned a temporary total 
rating pursuant to 38 C.F.R. § 4.30 for left knee disability 
for the period from October 5, 1995, to December 31, 1996, 
and continued and confirmed the previously assigned 20 
percent schedular evaluation as of January 1, 1996.  By 
further action in October 1999, the RO granted service 
connection for osteoarthritis of the left knee and assigned a 
0 percent rating therefor under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, while denying an increase beyond 20 percent for 
left knee disability, recharacterized as an anterior cruciate 
ligament repair of the left knee.  

Following multiple attempts to clarify the veteran's wishes 
for a hearing before the Board, the veteran was scheduled for 
a travel board hearing in May 2000.  Written notice of the 
date, time, and location of the hearing was furnished to the 
veteran at his last known address, but he failed to appear 
for the scheduled hearing.  Further action regarding any 
hearing requested to date is thus not indicated and the Board 
may therefore proceed to consider the matters presented.


REMAND

Initially, the Board notes that the issue certified by the RO 
for the Board's review is that of an increased rating for 
disability of the left knee.  As noted above, during the RO's 
processing of the veteran's claim, action was taken by the RO 
in October 1999, pursuant to VAOPGCPREC 23-97 (a claimant who 
has arthritis and instability of the knee may receive 
separate ratings for such manifestations), to assign a 0 
percent rating for osteoarthritis of the left knee.  Based on 
the foregoing, the veteran argues that the instant appeal 
entails claims for increased ratings for all service-
connected disability of the left knee.  The undersigned 
agrees, although the claim involving left knee osteoarthritis 
is one of original or initial rating, as opposed to a claim 
for increase.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found).  It is apparent, however, that the RO has 
not developed this matter in light of Fenderson, thus 
presenting the question of whether consideration of the 
merits of the claim presented pursuant to Fenderson would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As there exist several 
reasons for further evidentiary development of this matter, 
additional procedural development to permit the RO's initial 
consideration under Fenderson is deemed to be in order.

There is also presented for consideration by this appeal the 
question of whether scarring associated with service-
connected disability of the left knee may be rated 
separately.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); but see 38 C.F.R. § 4.14 (1999).  Moreover, medical 
data developed during the course of the appeal period in 
question do not include findings as to the existence of pain, 
swelling, poor nourishment, or limited function caused by 
scarring about the left knee.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  While it is apparent that 
the RO in this instance has in fact considered the veteran's 
entitlement to an increased rating on the basis of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, supra, the Board holds that the 
VA joint examinations conducted in connection with the claim 
for increase initiated in July 1995 fail to provide adequate 
information as to pain and functional loss.  

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to him.  The 
veteran should be advised, however, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in denial of such claim.  38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The veteran should be asked to 
identify all sources of medical treatment 
for his left knee, both VA and private, 
since 1997 and provide a list of names 
and addresses of those treatment 
providers and the approximate dates of 
any such treatment.  Upon obtaining 
authorization, the RO should then contact 
these medical care providers and request 
that it be furnished legible copies of 
all records that have not already been 
obtained.  Regardless of whether the 
veteran in fact responds to the 
aforementioned request for information, 
the RO must obtain any and all records of 
VA treatment pertaining to the left knee, 
not already on file, for inclusion in the 
claims folder.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected left knee disability.  The 
veteran is hereby advised of the need for 
him to appear for such examination so 
that necessary medical data may be 
obtained.  Failure to appear without good 
cause will result in a denial of his 
claim for increase by operation of 
38 C.F.R. § 3.655(b) (1999).  The 
entirety of the veteran's claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
prior to any examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary by the examiners to determine 
the full extent of the disability in 
question.  All applicable diagnoses of 
left knee disablement must be fully set 
forth.

As part of his examination of the 
veteran, it is asked that the orthopedic 
examiner respond to each of the 
following, providing a full supporting 
rationale where appropriate:

(a)  The examiner should be asked to 
describe the condition of the left 
knee and indicate whether there are 
any findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  Range of 
motion should be given in degrees, 
with the standard for normal motion 
being to 140 degrees of flexion and 
0 degrees of extension.  Any 
subluxation and/or instability 
should be described as mild, 
moderate or severe.

(b)  The examiner must determine 
whether the left knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, any determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(c)  The examiner should be asked to 
express an opinion on whether any 
pain in the left knee could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.

(d)  The examiner should describe 
the size and location of all scars 
about the left knee.  Information 
should be provided as to whether the 
scarring is painful and tender on 
objective demonstration, whether it 
is poorly nourished with repeated 
ulceration, and whether and in what 
way it limits function of the left 
knee or the left lower extremity.  
If limitation of function due to the 
scar is present, the examiner 
should, if feasible, describe any 
such limitations as objectively as 
possible.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increase for residuals of an anterior 
cruciate repair of the left knee and his 
claim for an initial rating in excess of 
0 percent for osteoarthritis of the left 
knee, based on all the evidence of record 
and all governing legal authority, 
inclusive of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, Fenderson, both supra, 
and, as appropriate, 38 C.F.R. § 3.655.  
Consideration must also be given to 
whether a separate rating may be assigned 
for scarring of the left knee.  If the 
benefits sought on appeal continue to be 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains, as applicable, citation to 38 
C.F.R. § 3.655.  The veteran and his 
representative must then be afforded an 
opportunity to respond thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




